Title: From John Adams to Joan Derk van der Capellen tot den Pol, 19 May 1781
From: Adams, John
To: Capellen tot den Pol, Joan Derk, Baron van der



Sir
Amsterdam May 19th. 1781

I have the honour of your Letter of the twenty ninth of April, and will look up the Papers You mention as soon as possible, but I have been removing so often, that at this moment I know not where to lay my hand on them.
I am very sorry to learn that You are to be excluded longer from the Regency, where the Abilities and good Principles of the Baron Van der Capellan could not fail to be eminently useful to the Cause of his Country and of all good Men: and I hope that the Obstacles will be removed sooner than You imagine.
The political World furnishes much Vexation and little Satisfaction to a Man of Probity and Delicacy, and nothing but a strong Sense of Duty, and an ardent Philanthropy can ever prevail with such a Character, to endure the Mortification he meets at every Step of his progress, in stemming the Torrents of Corruption, which roll every where. But to such a Man, the Reflection that some Evils have been warded off, and some Advantages obtained, will be a Consolation under many disappointments and humiliations. I should be happy in the Continuance of your Friendship, being with much Esteem and Respect, Sir, your most obedient Servant.

John Adams

